DETAILED ACTION
The response filed on 12/09/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 were previously cancelled.
No claim(s) is/are amended or added.
Claims 16-30 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number(s) 11,102,810, 10,827,520, 10,660,124 and 10,834,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's Remarks (on page 3), filed 12/09/2021, regarding Objection to Specification have been fully considered and the specification has been amended.  The objection to Specification has been withdrawn in view of the amendments.
Applicant's Remarks (on page 3), filed 12/09/2021, regarding Double Patenting have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory double patenting rejection has been withdrawn.

Allowable Subject Matter
Claims 16-30 (renumbered as 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
(I).	Claims 16, 21 and 26 are allowable over the prior arts of record as indicated in Parent Application No. 16/261,876 issued as U.S. Patent No. 10,660,124 because these prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification.
Claims 17-20, 22-25 and 27-30 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

(II).	Claims 16-30 (renumbered as 1-15) are allowable over obviousness-type non-statutory double patenting rejection on these claims with the parent applications of U.S. Patent Number(s) 11,102,810, 10,827,520, 10,660,124 and 10,834,752 since the applicant has filed the terminal disclaimer which has been accepted and recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462